Citation Nr: 1826135	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-00 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2015 rating decisions issued by the Regional Office (RO) in Winston-Salem, North Carolina.  The April 2010 rating decision granted service connection for the Veteran's back disability and assigned a 20 percent rating.  The February 2015 rating decision denied service connection for depression.  The Veteran properly appealed both issues.

This matter was previously before the Board in February 2014 and August 2017 in which the Board remanded the matters for further development.  

The issue of entitlement to service connection for depression to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain manifested by forward flexion of the thoracolumbar spine at 35 degrees at its worst, with no evidence of ankylosis, neurological manifestations (other than left lower extremity radiculopathy), and no incapacitating episodes.

2.  The Veteran meets the schedular criteria for TDIU, and his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected lumbosacral strain have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  
The Veteran's lumbosacral strain has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In order to receive a higher rating, the Veteran must show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, in which case a 40 percent rating is warranted.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

	Lumbosacral strain

The evidence shows that in an August 2008 primary care note, the Veteran reported low back pain extending down to his left leg.  The examiner noted that the Veteran had mild lower thoracic scoliosis convexity to the left, good range of motion with forward flexion, lateral bends, and extension, but that the Veteran could not heel or toe walk due to his left foot drop.

In March 2010, the Veteran received a VA examination for various joints.  With regard to the Veteran's lumbar spine, range of motion (ROM) showed forward flexion limited to 35 degrees, extension limited to 5 degrees, right and left lateral flexion were both limited to 10 degrees, left lateral rotation was limited to 20 degrees, and right lateral rotation was limited to 30 degrees.  The examiner noted evidence of pain on active ROM and pain following repetitive motion.  There was no evidence of ankylosis.  The examiner referenced an August 2009 MRI which revealed a leftward L3/4 disk extrusion and nerve compression.  The examiner diagnosed the Veteran with low back pain and found that the Veteran's low back pain was caused by his military service.

In March 2011 during a primary care visit, the Veteran complained of an exacerbation of his low back pain that radiates down his left leg to his foot causing his toes to hurt.  X-rays showed that the Veteran had extensive arthritis and degenerative disc problems at multiple levels.  As a result, the examiner ordered an MRI of the Veteran's back.  In May 2011, the MRI revealed spondylitic changes most pronounced at the L3-L4 and L4-L5 levels.

In May 2015, the Veteran received a VA examination for his lumbar spine disability.  The Veteran reported having low back pain with left leg pain while in the military.  The Veteran reported no flare-ups, but that he has functional loss in that he cannot lift his left foot up.  The examiner found that the Veteran's range of motion was normal in which forward flexion was limited to 90 degrees, extension limited to 30 degrees, right and left lateral flexion, and right and left lateral rotation were all limited to 30 degrees.  The examiner noted pain on the exam but pain did not cause functional loss, nor was there pain on weight-bearing.  The examiner also noted tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with no additional loss of function or range or motion.  There was no guarding or muscle spasm, and no ankylosis, but the Veteran showed mild symptoms of radiculopathy and paresthesias in the left lower extremities, with mild numbness.  The Veteran had IVDS of the lumbar spine but did not require bedrest prescribed by a physician.  The examiner also noted atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and that the Veteran uses a cane occasionally and an ankle/foot orthotic constantly for his lumbar radiculopathy.  The examiner diagnosed the Veteran with lumbosacral strain, degenerative joint disease, and lumbar radiculopathy.  

In November 2017, the Veteran received another VA examination for his back.  The Veteran reported an intermittent, mild shooting pain with slight numbness from his lower spine to his left leg/foot.  The Veteran further reported that he currently does not take any medications and denied any flare-ups of his lumbar spine condition.  ROM findings showed forward flexion limited to 85 degrees, extension limited to 25 degrees, right and left lateral flexion, and right and left lateral rotation were all limited to 30 degrees.  The examiner noted pain on the exam and pain causes functional loss, but there was no evidence of pain with weight-bearing, nor pain or tenderness on palpation.  Repetitive use testing did not result in an additional functional loss.  The examiner noted that additional contributing factors of the disability include disturbance of locomotion, interference with sitting and standing, and that back pain recurs after prolonged inactivity.  There was no evidence of guarding, muscle spasms, or ankylosis, but the Veteran had signs of radiculopathy, muscle atrophy in the left leg, and IVDS.  The examiner noted that the Veteran uses an AFO brace constantly for his lower spine and left lower extremity.  Imaging showed DDD at the T12/L1, L3/L4, and L4/L5 levels which the examiner noted were consistent with his previous MRI in August 2009 which revealed severe L4-S1, LS radiculopathy, and moderate motor/sensory peripheral neuropathy.  The examiner diagnosed the Veteran with DDD of the lumbar spine and left lumbar radiculopathy with foot drop. 

Considering the evidence above, and the remaining evidence of record, the Board finds that an increased rating is not warranted.  The Veteran is currently in receipt of a 20 percent rating for the entire period on appeal.  The next higher rating of 40 percent would require the Veteran to have forward flexion 30 degrees or less, or ankylosis of the entire lumbar spine; however, the evidence does not show such.  Instead, the evidence shows that the Veteran's forward flexion at its worst was limited to 35 degrees with a combined range of motion limited to 110 degrees.  Subsequent examinations showed normal ROM, and in November 2017, the Veteran's forward flexion was limited to 85 degrees, with a combined range of motion of 230 degrees.  The Board further notes that there was no evidence of ankylosis, guarding, muscle spasms, or prescribed bedrest due to IVDS.

In addition, the Board has considered functional loss and also finds that it does not provide a basis for a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995). In the Veteran's March 2010 examination, the Veteran's forward flexion was 35 degrees, with a combined range of motion of 110 degrees.  Although, the examiner noted pain on active ROM and pain after repetitive use, there is no evidence that the Veteran's pain caused an additional loss in function.  Moreover, the Veteran was diagnosed with low back pain only. The Veteran had normal ROM in all movements in his May 2015 examination.  The examiner noted pain on the exam, but pain did not cause functional loss nor was there pain on weight-bearing.  Additionally, the Veteran was able to perform repetitive use testing with no additional loss of function or range or motion. In the Veteran's November 2017 examination, although the examiner noted that pain causes functional loss, the examiner also noted that repetitive use testing did not cause an additional functional loss.  Moreover, given that the Veteran's forward flexion was limited to 85 degrees, which is five degrees from normal, even acknowledging that the Veteran's pain may have resulted in additional functional loss, the evidence does not reflect functional impairment comparable to forward flexion of the thoracolumbar spine less than 30 degrees or less.  

The Board acknowledges the Veteran's reports of pain when putting his pants on, putting his brace on, drying his legs and feet after a shower, and pain in his back preventing him from lifting and bending over.  However, the Board finds that any additional functional impairment, including additional limitation of motion due to pain, is accounted for in his current disability rating.  

The Board also recognizes that the May 2015 and November 2017 examiners found other contributing factors to the Veteran's back condition which included atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, and standing; however, the Board notes that many, if not all, of these contributing factors are associated with the Veteran's diagnosed lumbar radiculopathy of the left leg.  As the Veteran is already receiving compensation for sciatica (also lumbar radiculopathy) with left foot drop, any additional compensation for these symptoms would be considered pyramiding.  See 38 C.F.R. § 4.14.  Likewise, the evidence does not support separate ratings for any additional neurological manifestations.

As the evidence does not show forward flexion limited to 30 degrees or less, ankylosis of the thoracolumbar spine, nor functional loss, a higher rating is not warranted.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for the Veteran's low back disability.  Moreover, there is no indication of additional symptoms or pathology that would provide the basis for the assignment of a separate rating based on another diagnostic code.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the Veteran's request for a rating greater than 20 percent for his low back disability is denied.

      TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income." In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317  (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disabilities sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In the present case, the Veteran meets the percentage requirements for a schedular award of a TDIU.  He is currently in receipt of an 80 percent rating for sciatica of left lower extremity with left foot drop, and a 20 percent rating for lumbar strain with disc narrowing, with a combined rating of 80 percent, all effective September 15, 2009.  The question that remains is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  

The Veteran reported that his service-connected disabilities render him unemployable.  Specifically, in a March 2013 H&P Note, the Veteran reported that he has been disabled since 2006 due to his left foot drop.  While in service, the Veteran's MOS was medical administrative specialist.  Social Security Administration (SSA) records show that the Veteran's post-service employment history consisted of the Veteran performing labor at a wood shop from January 1994 to January 2004, and maintenance work with a truck company from February 2005 to August 2006.  Additional evidence shows that the Veteran also worked in medical administrative jobs after service.  The Veteran has one year of college education.  

The evidence shows that during the Veteran's March 2010 VA examination, the examiner found that the Veteran's sciatica with left foot drop would impact the Veteran's occupational activities causing decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength in his lower extremity, and the Veteran would experience pain.  The resulting work problem for the Veteran due to the impact of his condition would be increased absenteeism.  

In his May 2015 examination for his back, the examiner found that the Veteran's back condition will impact his ability to perform physical or sedentary employment.  In particular, the examiner noted the condition may negatively impact the Veteran's ability to perform heavy lifting, repetitive bending and prolonged walking/standing as well as climbing stairs and ladders.  With regard to sedentary labor, the examiner found that the Veteran's back condition will affect the Veteran's ability to sit for prolonged periods of time without getting up to move around periodically.  Similarly, the November 2017 examiner found that prolonged standing and sitting, prolonged ambulation and heavy weight lifting, would exacerbate his spine condition.

In an April 2016 opinion from a vocational expert, the expert found that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected left lower extremity with left foot drop and lumbar strain.  The expert relied upon her review of the Veteran's medical file, and in particular, the opinions of the March 2010, May 2015, and November 2017 examiners.  The expert further opined that according to the U.S. Department of Labor, sedentary work comprises approximately 3 percent of the total occupational base, and the percentage of entry level work is less than 1 percent.  An even less percentage allows for sit/stand option.

In light of the above, the Board finds that TDIU is warranted.  The evidence shows that the Veteran's service-connected disabilities would prevent the Veteran from obtaining substantial gainful employment of a physical and sedentary nature.  As mentioned, the Veteran's condition severely limits his ability to perform heavy lifting, climb stairs or ladders, and do any repetitive bending and prolonged walking/standing as all would exacerbate his back, thus, preventing the Veteran from obtaining substantial gainful employment physical in nature.  With regard to sedentary employment, the Veteran's inability to sit for long periods of time would require the Veteran to alter positions periodically for pain relief.  Moreover, the March 2010 examiner found that the Veteran's sciatica with left foot drop would severely affect the Veteran's usual daily activities of traveling, bathing, and dressing which the Veteran would have to do prior to any job.  Further, considering the vocational expert's opinion with regard to the lack of sedentary employment available, and an even less availability for positions with a sit/stand option, the Board finds that obtaining substantial gainful sedentary employment is implausible.  

As a result, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  As such, a TDIU is granted.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.


REMAND

After a review of the record, further development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for depression.

The Board's prior remand directed that the Veteran receive a VA examination to 
determine the nature of any acquired psychiatric disorders, and whether such disorders, if any, are related to service or to the Veteran's service-connected disabilities.  A VA examination was obtained in November 2017 pursuant to the Board's remand in which the examiner diagnosed the Veteran with severe cocaine use disorder and moderate alcohol use disorder.  The examiner further found that the Veteran did not meet the criteria for a depressive disorder noting that the Veteran's STR's and collateral VA records are silent for depression.  However, the Board notes that the Veteran's file contains a diagnosis for depression from a 
March 2013 H&P note when the Veteran was being admitted to the SARRTP program for treatment.  Additionally, as mentioned in the previous remand, the Veteran iterated being depressed due to his physical limitations in his July 2012 SSA Function Report.  Therefore, as the Veteran has received a previous diagnosis for depression, an addendum opinion is needed for clarification.

In addition, the previous remand directed the examiner to determine the nature of any acquired psychiatric disorders.  While the November 2017 examiner diagnosed the Veteran with cocaine and alcohol abuse and opined that these conditions were not caused by the Veteran's service or his medical issues, the examiner did not provide supporting rationale for his medical opinion.  As such, the opinion is inadequate, and an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified psychiatric disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on an examination of the Veteran and a review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim.  If the examiner determines that any prior diagnoses are incorrect, he or she should provide an explanation for why the diagnosis was in error.

Then, for each identified psychiatric condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the identified psychiatric disability is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any diagnosed psychiatric disorder was caused or permanently aggravated by any service-connected disability.  

A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

3.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


